FILED
                             NOT FOR PUBLICATION                             DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 STEVEN W. ROSE,                                  No. 08-17787

               Plaintiff - Appellant,             D.C. No. 1:08-cv-00681-LJO-GSA

   v.
                                                  MEMORANDUM *
 STATE OF CALIFORNIA,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        California state prisoner Steven W. Rose appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
constitutional violations, as well as several federal statutory and state law claims

against the State of California. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal pursuant to 28 U.S.C. § 1915A.

Ramirez v. Galaza, 334 F.3d 850, 853–54 (9th Cir. 2003). We vacate and remand.

       Although Heck v. Humphrey, 512 U.S. 477, 481 (1994), bars Rose’s request

for money damages in his challenge to the procedures used during his parole

hearing, it does not necessarily bar a claim for prospective injunctive and

declaratory relief. See Wilkinson v. Dotson, 544 U.S. 74, 76 (2005) (allowing

claims challenging parole procedures to proceed under § 1983 because the

injunctive and declaratory relief that plaintiffs sought would not necessarily spell

speedier release). Because Rose’s nearly 250-page complaint also requests

prospective injunctive and declaratory relief, it is not clear that he could not state a

viable claim under section 1983, if advised of the deficiencies in the complaint and

given an opportunity to amend and comply with Rule 8. See Fed. R. Civ. P. 8(a)

(requiring a short and plain statement of the claim). Accordingly, we vacate the

judgment and remand for further proceedings. See Lopez v. Smith, 203 F.3d 1122,

1130–31 (9th Cir. 2000) (en banc) (stating that leave to amend should be granted if

it appears at all possible that a pro se plaintiff can correct the defects in the

pleading).


LSS/Research                                 2                                      08-17787
       Rose’s pending motions are denied.

       Rose shall bear his own costs on appeal.

       VACATED and REMANDED.




LSS/Research                             3        08-17787